Case 2:20-cv-04775-SB-AGR Document 41 Filed 11/13/20 Page 1 of 2 Page ID #:109
Case 2:20-cv-04775-SB-AGR Document 41 Filed 11/13/20 Page 2 of 2 Page ID #:110




 be continued absent a specific, supported showing of good cause, as described in
 the Civil Standing Order ¶ 10, at 9.1


     Trial ☒ Court ☐ Jury           (Mon., 8:30 a.m.)            3/15/21

     Pretrial Conference            (Fri., 11:00 a.m.)           2/26/21
     (including hearing on motions in limine)
     Motion to Amend Pleadings/Add Parties                       12/3/20
     (Hearing Deadline)
     Discovery Deadline – Nonexpert                              1/4/21

     Discovery Deadline – Expert                                 1/22/21

      Initial Expert Disclosure                                 12/28/20
      Rebuttal Expert Disclosure                                 1/4/21

     Motion Hearing Deadline (Friday, 8:30 a.m.)                 1/22/21

     Settlement Conference Deadline                              1/29/21
     ☐ 1. Mag. J. ☒ 2. Panel ☐ 3. Private
     Post-Settlement Status Conf. (Fri., 8:30 a.m.):             2/5/21
     Status Report Due (3 court days before):                    2/2/21
     Trial Filings (First Set) Deadline                          2/5/21

     Trial Filings (Second Set) Deadline                         2/19/21




          IT IS SO ORDERED.


                                                                                   0/08


 1
  The Civil Standing Order is located on the Central District of California’s website
 and may be obtained by (control) clicking on the link provided below.
 https://www.cacd.uscourts.gov/sites/default/files/documents/SB/AD/MSC%20%28
 Order%20Setting%29%20%28SB%29%20%2810-5-2020%29.pdf
 CV-90 (12/02)                      CIVIL MINUTES – GENERAL      Initials of Deputy Clerk VPC

                                              2
